DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11, 13 are objected to because of the following informalities:  “centre” is unclear. Is it –center--?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-12, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP10-19951 or JPH1019951 A) in view of CN204616272U.
	Claim 1, Abe discloses an enclosure (1) arranged to define a cavity for electromagnetic shielding of equipment (2) to be housed within the cavity (Fig 1), the enclosure comprising: an aperture arranged to allow access to the enclosure (Fig 1); a conductive membrane (13) arranged to close the aperture (Fig 1); wherein the waveguide element and conductive membrane are configured to attenuate electromagnetic radiation originating from the equipment to be housed within the enclosure thereby to inhibit the transmission of electromagnetic radiation from the enclosure via the aperture, but does not disclose a waveguide element arranged between the conductive membrane and the cavity.

Claim 3, wherein the aperture is aligned with a reset switch (2b) for the equipment to be housed within the cavity (Fig 1).
Re Claim 4, wherein the aperture is arranged to be of sufficient diameter to ensure the reset switch is accessible by a user's digit [0042].
Claim 5, wherein the conductive membrane is formed from foil (thin conductor plate)[0034].
Claim 6, wherein the conductive membrane comprises a mesh structure [0035].
Claim 7, wherein the conductive membrane is a frangible material (thin conductor plate)[0034].
Claim 16, wherein the aperture is aligned with a reset switch for the equipment to be housed within the cavity (Fig 1).
Re Claim 17, wherein the conductive membrane is formed from foil (thin conductor plate)[0034].
Claim 18, wherein the conductive membrane is formed from foil (thin conductor plate)[0034].
Claim 19, wherein the conductive membrane is formed from foil (thin conductor plate)[0034].
Claim 20, wherein the conductive membrane comprises a mesh structure [0035].
Claim 21, wherein the conductive membrane comprises a mesh structure [0035].
The teaching as discussed above does not disclose wherein the waveguide element is tubular (re claim 9), wherein one end of the waveguide element is arranged to abut against the internal surface of the conductive membrane (re claim 10), wherein the waveguide element is fixed to the interior of the enclosure and arranged such that the central axis of the waveguide element and the centre of the aperture are substantially aligned along a common axis (re claim 11), wherein the waveguide element is fixed to the interior of the enclosure by metallised adhesive (re claim 12).
.

Allowable Subject Matter
Claims 8, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979.  The examiner can normally be reached on 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUNG V NGO/Primary Examiner, Art Unit 2847